Citation Nr: 0808976	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-25 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected major depressive disorder with post-traumatic 
stress disorder (PTSD) features, currently evaluated as 50 
percent disabling prior to November 2, 2005, and 70 percent 
disabling beginning November 2, 2005.

2.  Entitlement to a higher initial rating for service-
connected myofascial cervical strain, currently evaluated as 
10 percent disabling.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the service-connected 
depressive disorder with features of PTSD.

4.  Entitlement to service connection for a left hand 
condition

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in February 
2004 and October 2004 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issue of entitlement to service connection for a shoulder 
condition, reopened below, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected major depressive disorder 
is manifested by depressed mood and affect, suspiciousness, 
history of suicidal ideation, disturbances of motivation, 
neglect of personal hygiene, and an inability to establish 
and maintain effective social relations; the veteran's GAF 
scores ranged from 47 to 55 throughout the course of this 
appeal.  

3.  The veteran's service-connected major depressive disorder 
is not manifested by grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  

4.  In the veteran's cervical spine flexion is to 45 degrees, 
extension to 20 degrees, lateral bending to 20 degrees 
bilaterally, and lateral rotation to 65 degrees on the right 
and 60 degrees on the left; for VA compensation purposes, 
combined range of motion of the cervical spine is 330 
degrees.

5.  The veteran has not been prescribed bed rest by a 
physician.

6.  The veteran has no separately ratable neurologic 
abnormalities attributable to his service-connected cervical 
spine disability.

7.  The competent medical evidence does not show that the 
veteran's coronary artery disease began in service or within 
one year thereafter, or that it was caused or aggravated by 
his service-connected major depressive disorder.  

8.  The competent medical evidence does not show that the 
veteran currently suffers from a left hand disability.

9.  By an unappealed rating decision dated in February 1983, 
the RO denied the veteran's claim of entitlement to service 
connection for a left shoulder disorder. 

10.  The evidence received since the last final denial of the 
claim, in February 1983, is neither cumulative nor redundant, 
and relates to an unestablished fact necessary to decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 70 
percent for service-connected major depressive disorder for 
the entire appeal period have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2007).  

2.  The schedular criteria for an initial rating in excess of 
70 percent for service-connected major depressive disorder 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2007).  

3.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected myofascial cervical strain 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2007).  

4.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2007).  

5.   A left hand disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R §§ 3.159, 3.303 (2007).  

6.  The rating decision of February 1983 is final.  38 
U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1982).  

7.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for a 
left shoulder condition.  38 U.S.C.A. §§ 5103, 5103A, 5108 
(West 2002); 38 C.F.R. §§ 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty to notify prior to Board 
adjudication.  In correspondence dated in March 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits with respect to his cervical spine, coronary artery 
disease, and left hand disorder claims.  In correspondence 
dated in September 2003, the RO provided the veteran with 
VCAA notice with respect to his major depressive disorder 
claim.  In both letters, the RO advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claims, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also essentially 
requested that the veteran send any evidence in his 
possession that pertained to the claims, namely by requesting 
that the veteran inform the RO of any evidence in his 
possession.  In a June 2005 SOC, the RO provided the veteran 
with notice as to what the evidence needed to show to 
establish entitlement to heart disease on a secondary basis.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, VA Medical Center (VAMC) treatment records, 
and all private medical records that the veteran requested.  

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  For claims to reopen finally adjudicated 
claims, VA must provide a medical examination or obtain a 
medical opinion only if new and material evidence has been 
presented.  38 C.F.R. § 3.159(c)(4)(iii) (2007).  

Here, the veteran was provided with VA examinations for his 
cervical spine, coronary artery disease, and major depressive 
disorder compensation claims.  The veteran was not, however, 
provided with an examination for his left hand claim.  The 
Board does not find that the failure to provide an 
examination for this condition is remandable error.  For 
reasons explained more fully below, there is no credible 
evidence that the veteran suffers from a left hand 
disability.  Thus, VA had no duty to provide a medical 
examination for this claimed condition and the failure to do 
so is not a breach of its duty to assist.  Accordingly, the 
Board will proceed with appellate review of this issue.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

II.  Increased Ratings

Major Depressive Disorder with PTSD Features

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected major depressive disorder is 
presently assigned a 50 percent rating prior to November 2, 
2005, and a 70 percent rating beginning November 2, 2005 
pursuant to Diagnostic Code 9434.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2007).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

A score of 21-30 reflects behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

The veteran claims that the severity of his service-connected 
major depressive disorder is greater than reflected by the 
currently assigned rating.  In his notice of disagreement 
(NOD), dated in March 2004, the veteran alleged that he met 
the criteria for a 70 percent rating at that time.  In a 
statement dated in October 2003, he cited constant paranoia, 
depression, loneliness, panic attacks, and flashbacks as 
characteristics of his service-connected disorder.  

The medical evidence relevant to the issue of the severity of 
the veteran's service-connected major depressive disorder 
throughout the course of this appeal consists of VA 
examination reports, dated in November 2003 and November 
2006; a letter from Dr. W.A., Psychiatrist; and VAMC 
psychiatric outpatient treatment notes, dated from March 2001 
to January 2007. The Board finds that this evidence, which is 
summarized below, shows that the veteran's condition as a 
whole more closely approximates the criteria for a rating of 
70 percent for the entire appeal period.  

In a VA neuropsychological evaluation, dated in May 2001, Dr. 
K.P. concluded upon examining the veteran that he was 
"seriously suffering from psychological stressors at this 
time."  Dr. K.P. also stated that there was no exaggeration 
of symptomatology.  On examination, the veteran was found to 
be alert and oriented with no signs of thought disorder.  
Memory was intact, attention span within normal limits, 
conversational speech was fluent and appropriate in content.  
Affect was flat and mood moderately dysphoric.  The veteran 
denied hallucinations or current suicidal and homicidal 
ideations.  

In the November 2003 VA examination report, Dr. M.F. reported 
the following upon interviewing and examining the veteran.  
The veteran admitted to bathing only once every four months, 
citing his in-service sexual trauma as a reason for his 
aversion to showering.  The veteran's mood was depressed, 
affect flattened.  The veteran's responses to questions were 
rational, detailed, and coherent and he exhibited no evidence 
of any obsessions or compulsions.  There was no evidence of 
formal delusions, but he was suspicious, skeptical, and 
cynical.  There was no evidence of hallucinations.  
Communication process was not impaired.  The veteran admitted 
to suicidal ideation and angry thoughts of hurting people, 
but without intent to follow-through.  The veteran was alert 
and oriented and exhibited no evidence of memory loss.  
Speech was slow, soft, and detailed.  Insight and judgment 
were clouded by distrust of the military and VA.  

Dr. M.F. assigned a GAF score of 55, which he stated 
reflected moderate symptoms of depression and PTSD symptoms 
with impairment in occupational and social functioning.  Dr. 
M.F. also stated, however, that the veteran did not meet the 
criteria for a PTSD diagnosis.  Instead, on Axis I, Dr. M.F. 
diagnosed depressive disorder with PTSD features.  Dr. M.F. 
cited the veteran's nightmares, detachment from others, 
anger, irritability, hypervigilance, problems with decision-
making, suicidal ideation without intent, preoccupation with 
physical problems, loss of interest in sex, feelings of 
failure, anhedonia, and feelings of guilt as bases for his 
diagnosis.

In the letter from Dr. W.A., dated in October 2006, the 
doctor explained that he had known the veteran since 1998.  
During that time, the doctor said, he had observed repeated 
dysfunction and failures in most areas of life.  Dr. W.A. 
cited an excerpt from one of his progress notes, dated in 
2004.  At that time, Dr. W.A. said, the veteran was 
"paralyzed in most spheres of life by either 
anxiety/depression/mistrust/paranoia to include inability to 
do routine activities such as maintain relationships, work, 
function in school (failed attempt), family function, and 
even attend effectively to his health care."  While the 
veteran remained drug and alcohol free since 1998, the doctor 
said, he still declined.  The veteran's GAF score currently 
was 48, which was the highest it had been all year.  Dr. W.A. 
stated that the veteran was not able to hold gainful 
employment due to the chronicity of his conditions.  

In the November 2006 VA examination report, Dr. K.B. 
indicated that she had reviewed the veteran's claims file, 
interviewed the veteran, and performed psychometric testing.  
Dr. K.B. reported the following findings.  The veteran was 
alert and fully oriented.  Attention and concentration were 
within normal limits.  Thought process was linear and 
logical.  There were no signs of panic, mania, obsessions, 
compulsions, or delusional thought, although he did display a 
suspicious perspective.  Mood was depressed and affect 
congruent.  Dr. K.B. noted passive suicidal ideation, but 
that the veteran denied active intent, plan, or wish to self-
harm.  No homicidal ideation was elicited.  

On Axis I, Dr. K.B. confirmed the diagnosis of depression 
with PTSD features and also noted that the veteran's drug and 
alcohol addictions appeared to be in full remission.  
Regarding employment, Dr. K.B. concluded that the veteran's 
condition made it difficult for him to obtain employment. The 
doctor diagnosed bipolar I disorder in partial remission and 
alcohol dependence.  Dr. J.D. also assigned a GAF score of 47 
with serious impairment in social and occupational 
functioning.

The evidence presented justifies the assignment of a 70 
percent rating for the entire appeal period.  The evidence 
does not, however, show that the criteria for a 100 percent 
rating have been met or approximated at any time during the 
appeal period.  The Board's determination is based on the 
following reasons.  First, numerous mental health 
professionals have acknowledged that the veteran's addiction 
problems are in remission.  Moreover, there is no other Axis 
I diagnoses other than the veteran's service-connected 
disability.  Thus, all of his symptoms may be attributed to 
his PTSD.  

Second, the objective medical evidence for the period prior 
to November 2, 2005 includes findings of symptoms associated 
with a 70 percent rating.  In this regard, the Board finds 
significant that the veteran's medical records included 
findings of near-continuous panic or depression affecting his 
ability to function, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
an inability to establish and maintain effective 
relationships, and vague thoughts of suicide.  Dr. W.A.'s 
letter is particularly probative because he had examined the 
veteran numerous times and had substantial insight to his 
present condition and its history.  

Overall, the medical evidence reflects occupational and 
social impairment with deficiencies in most areas.  The 
veteran's GAF scores, which ranged from 47 to 55 throughout 
the course of this appeal, confirm the veteran's deficiencies 
and support the 70 percent rating.  Although the scores 
reported in 2006 were lower than that reported in 2003, there 
does not appear to be one discernable date on which the 
severity increased.  Although the evidence suggests that the 
veteran's disability had gradually increased during the 
course of the appeal, when resolving doubt in the veteran's 
favor, the evidence supports the 70 percent rating for the 
entire period. 
For this reason, the Board also concludes that the 70 percent 
rating for service-connected bipolar mood disorder should be 
assigned for the appeal period and that a staged rating is 
not in order.  Fenderson v. West, 12 Vet. App. 119 (1999).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of 
characteristics such as grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2007).  Absent such evidence, there is no basis 
for a 100 percent rating.

Myofascial Cervical Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

Disabilities of the cervical spine are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), unless Diagnostic Code 
5243 is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, General Rating Formula, Diagnostic Codes 5235 to 5243 
(2007).  

Pursuant to the General Rating Formula, a 20 percent rating 
requires that the objective medical evidence show that 
forward flexion of the cervical spine to be greater than 15 
degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine not greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

The competent medical evidence does not show that the veteran 
is entitled to a rating higher than 10 percent for his 
service-connected degenerative disk disease of the cervical 
spine based on the General Rating Formula.

A report of a VA joints examination conducted in September 
2004 showed that the veteran's service-connected degenerative 
disk disease of the cervical spine was characterized by 
limited range of motion, but not to the extent necessary for 
a 20 percent rating.  In the report, Dr. A.K. reported that 
flexion was to 45 degrees with range maintained on 
repetition, extension was to 20 degrees with end range 
discomfort, rotation was to 65 degrees on the right and 60 
degrees on the left, and lateral bending was to 20 degrees 
bilaterally.  Based on these results, the combined range of 
motion was 330 degrees for VA compensation purposes.  See 38 
C.F.R. § 4.71a, Note (2) (2007).  These values fail to meet 
the criteria for a 30 percent rating.  

In a second VA examination report, dated in December 2006, 
Dr. P.B. noted the following range of motion findings.  
Forward flexion was to 40 degrees, extension zero degrees, 
left lateral flexion to 25 degrees, right lateral flexion to 
30 degrees, left lateral rotation to 20 degrees, and right 
lateral rotation to 20 degrees.  Based on these findings, the 
combined range of motion was 135.  Dr. P.B. noted that when 
she moved out of the veteran's visual field, he was able to 
turn his head left and right with rotation to "at least 65 
degrees."  Based on a range of motion on rotation to be 65 
degrees bilaterally, the veteran's combined range of motion 
was 225 degrees.  The Board finds the examiner's observation 
and comment to be a more reliable indicator of the veteran's 
true range of motion.  These values fail to meet the criteria 
for a 30 percent rating.  

The Board also reviewed treatment records from VAMC 
Milwaukee, dated from March 2001 to January 2007.  Nothing in 
those records, however, showed that range of motion was 
limited to the level necessary for a 20 percent rating.  
Absent such evidence, the VAMC treatment records provide no 
basis for granting the higher 20 percent rating.  

Next the Board considers the criteria for intervertebral disk 
syndrome.  Intervertebral disk syndrome is to be evaluated 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disk Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a, General Rating Formula, Note 6 (2007).  Under the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, a 20 percent rating is warranted for 
intervertebral disk syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes (2007).  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disk syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disk Syndrome, Note (1) 
(2007).    

The evidence also fails to show that veteran's disability 
meets the criteria for a higher rating pursuant to the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes.  The Board has reviewed the entire 
claims file, to include VAMC treatment records and the two VA 
examination reports, but finds no evidence of physician 
prescribed bed rest.  As this is a necessary element of an 
incapacitating episode, a rating pursuant to this formula 
cannot be granted.  

Finally the Board considers whether the veteran is entitled 
to a separate evaluation for neurologic manifestations 
associated with his disability.  According to the December 
2006 VA examination report, the veteran complained of pain in 
the neck with tingling and numbness throughout the neck 
extending to the left shoulder.  The pain also extended 
midway to the right trapezius.  The veteran also reported 
flare-ups, the most recent occurring a few days earlier.  

In the report, Dr. P.B. noted that electromyograph (EMG) and 
nerve conduction velocity studies from February 2005 showed 
no electrodiagnostic evidence for polyneuropathy, carpal 
tunnel syndrome, or C4-T1 radiculopathy.  On clinical 
examination, sensation was intact to light touch to the 
sacral segments.  The veteran was able to shoulder shrug.  
Elbow flexion and wrist flexion strength was 5/5 and triceps 
strength was 4/5 in both upper extremities.  Hand grip was 
excellent and sensation was intact in the upper extremities 
in all dermatomes.  Muscle stretch reflexes were elicited in 
the upper extremities bilaterally, but no clonus was present 
in the wrists.  Dr. P.B. concluded that clinical testing of 
the cervical spine revealed no abnormality.  

In the September 2004 VA examination report, Dr. A.K. noted 
altered sensation in the left shoulder.  Muscle stretch 
reflex was 1+, indicating some impairment.  The examination 
findings were otherwise negative for neurological 
abnormalities.  Dr. A.K. concluded that the veteran' cervical 
myofascial strain was at least as not likely related to 
service, but that his left shoulder disability, which she 
diagnosed as supraspinatus tendonitis and partial tear, was 
not related to service.  Dr. A.K. further explained that the 
veteran described left shoulder pain, which was different 
from neck pain radiating to the left.

The Board does not find that a separate evaluation for 
neurologic abnormalities is warranted because the medical 
evidence was negative for any such abnormalities related to a 
service-connected disability.  Other medical evidence in the 
claims file was negative for any statements linking these 
abnormalities to a service-connected disability.  At this 
time there is no basis for a separate rating for neurologic 
manifestations of the service-connected degenerative disk 
disease of the cervical spine. 

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected major depressive 
disorder or cervical spine disorder cause marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
veteran has not raised such an issue.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2007).  In the instant case, to 
the extent that the veteran's service-connected major 
depressive disorder and cervical spine disorder interfere 
with his employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III.  Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for cardiovascular renal disease may be 
presumed if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§1101, 
1112, 1113 (West 2005); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Coronary Artery Disease

The veteran has contended in a statement of June 2003 that 
his current heart condition was caused by the stress he 
encountered upon enlisting at 18 years of age.  The veteran 
cited multiples aspects of his service, such as duty 
assignments as a guard and prolonged deployment in Turkey, as 
stressful situations contributing to his heart disease.  The 
veteran also alleged that his service-connected depressive 
disorder was a factor contributing to his heart disease.  The 
veteran also alleged that his symptoms began in the 1970's.

The veteran's service medical records included a 
chronological record of medical care, dated in May 1981, 
noting that the veteran complained of chest pains on 
posterior rotation of the left shoulder.  The examiner's 
impression was pectoralis strain.  The service medical 
records also included a narrative summary, dated in March 
1982, in which Dr. W.E. reported that the veteran had chest 
pains and palpitations.  That doctor's impression was 
possible heart trouble, onset 1981.  

Post-service medical evidence includes VAMC treatment records 
and a VA examination report, dated in November 2003.  In a 
VAMC medical certificate, dated in November 1983, it was 
reported that the veteran complained of chest pain.  The 
examiner's impression was musculoskeletal pain versus 
esophageal irritation/spasm.  

More recently, the veteran was treated for coronary artery 
disease in January 2003.  A VAMC operative report, dated in 
January 2003, revealed that the veteran underwent coronary 
artery bypass surgery after experiencing chest and left arm 
pain over the past several weeks.  In a cardiac 
rehabilitation heart disease risk factor report, dated in 
March 2003, L.M. reported cigarette smoking, hyperlipidemia, 
physical inactivity, overweight, diabetes, and depression as 
the veteran's risk factors for coronary artery disease.  

In a report of the VA examination, Dr. P.R. stated that the 
veteran's arteriosclerotic heart disease was not related to 
his active military service and was not aggravated by his 
PTSD.  Dr. P.R. discussed the veteran's hospitalization at 
VAMC in January 2003 for mild myocardial infarction due to 
failure of a vein bypass graff.  Dr. P.R. also noted the 
veteran's risk factors for heart disease, which included 
smoking one to two packs of cigarettes a day since age 18.  

Upon reviewing all of the medical evidence, the most 
pertinent of which is summarized above, the Board finds that 
service connection for coronary artery disease is not 
warranted.  Although the veteran had chest pains in service, 
these were attributed to a muscle strain.  Although reference 
was made to a possible heart condition, the veteran was not 
actually diagnosed with heart disease in service or within 
one year thereafter.  The reference to possible heart disease 
in service is outweighed by the negative evidence to the 
contrary; namely, the length of time from discharge to the 
first onset of symptoms, the veteran's multiple risk factors, 
and the negative medical opinion.  As for a possible 
relationship to service-connected depressive disorder with 
PTSD features, the November 2003 VA examination report 
weights against such a finding.  There is no evidence to the 
contrary and on this issue, it is controlling.  There is no 
basis to grant service connection for coronary artery disease 
and the preponderance of the evidence is against the 
veteran's claim. 



Left Hand Condition

In a statement received in May 2006, the veteran alleged that 
he currently had a hand disorder as a result of his typing 
duties in the military.  The veteran described tightness, 
soreness, dull aching, throbbing, numbness, tingling, 
burning, swelling, and loss of strength as symptoms he 
experienced.  

The Board has reviewed the entire claims file, but must deny 
the claim because there is no medical evidence that a current 
disability exists.  In an electromyograph (EMG) neurology 
outpatient treatment consultation report, dated in February 
2005, Dr. P.S. reported that there was no electrodiagnostic 
evidence for polyneuropathy, carpal tunnel syndrome, or C4-T1 
radiculopathy.  

A VA examination report, dated in September 2004 was also 
negative for findings of a left hand disability.  In the 
December 2006 VA examination report, Dr. P.B. noted that on 
clinical examination wrist flexion strength was 5/5 in both 
upper extremities.  Handgrip was excellent and sensation was 
intact in the upper extremities in all dermatomes.  Muscle 
stretch reflexes were elicited in the upper extremities 
bilaterally, but no clonus was present in the wrists.  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current left hand disability 
has been clinically shown, there is no basis upon which 
compensation may be based.  

IV.  New and Material Evidence

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Evidence and Analysis

In a rating decision dated in February 1983 the RO denied the 
veteran's claim of entitlement to service connection for a 
shoulder disorder.  The RO denied the claim because the 
evidence did not establish that he suffered from a current, 
chronic condition that could be related to his military 
service.  In a letter dated in February 1983, the RO informed 
the veteran of the denial.  Included with the letter were a 
copy of the rating decision and an explanation of his 
appellate rights.  The veteran did not appeal that decision 
and it became final.  38 U.S.C.A. § 4005(c) (West 1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1982).  

Prior to the February 1983 rating decision, the evidence 
pertaining to a shoulder disorder included service medical 
records and a VA examination report, dated in November 1982.  
The service medical records showed that the veteran presented 
with complaints of shoulder pain on several occasions.  The 
veteran's pains were ultimately attributed to a cervical 
strain.  In November 1977, the veteran presented with 
complaints of left shoulder pain.  The assessment was 
cervical myositis.  In December 1979, the veteran was treated 
for an ache in the left shoulder.  In a chronological record 
of medical care of that date, the examining physician 
reported that the veteran's complaints consisted of twitching 
and numbness in the left hand and forearm that was 
accompanied by left sided neck and shoulder pain.  The 
examiner's impression was possible peripheral neuropathy 
secondary to compression.  

In an orthopedic consultation, dated in January 1980, Dr. 
W.H. detected a fracture at C3 of indeterminate age.  

In a chronological record of medical care, dated in August 
1980, the examiner noted a cervical strain with tenderness at 
C5-C6 and along its roots to the shoulder and chest.  An 
emergency care and treatment note, dated in August 1981, 
showed that the veteran presented with complaints of sharp 
shoulder, neck, and arm pain that had existed since 1979.  
Subsequent consultation reports showed that the veteran's 
shoulder pain originated in his cervical spine area.    

In a clinical record, dated in March 1982, the examiner 
reported that the veteran had recurrent left arm and shoulder 
pain, onset 1977-1978.  The examiner also reported that the 
veteran had last been treated for this condition in the 
emergency room in August 1981 and that the diagnosis was 
cervical pain, chronic.  The veteran reported similar 
complaints of left shoulder pain in a report of medical 
history, dated in March 1982.  

In a VA examination report, dated in November 1982, the VA 
examiner reported that no orthopedic conditions were found.    

Evidence pertaining to the left shoulder received since the 
last final denial included a VA examination report, dated in 
September 2004.  In that report, Dr. A.K. discussed the 
veteran's history of shoulder and neck pain.  Dr. A.K. 
discussed both the veteran's subjective complaints and his 
history as found in his claims file.  On examination, Dr. 
A.K. reported no tenderness in the left shoulder.  Forward 
flexion was full, abduction with pain started at 100 degrees, 
limiting motion at 130 degrees.  There was good resistance 
testing strength in adduction and flexion.  Internal rotation 
was full, external rotation was 50 degrees, with 4/5 strength 
of external rotation and discomfort.  Range of motion was 
maintained with repetition.  Dr. A.K. diagnosed left 
supraspinatus tendonitis with partial tear.  

The September 2004 VA examination report is both new and 
material to the issue of whether the veteran is entitled to 
service connection for a shoulder disorder.  Prior to 
February 1983, the evidence did not show that the veteran had 
a left shoulder disability, therefore, it is new.  This 
evidence is also material to the issue because it relates to 
an unestablished fact necessary to substantiate the claim; 
namely, that the veteran has a current shoulder disability.  
This evidence raises at least a reasonable possibility of 
substantiating the claim and therefore, the claim must be 
reopened.  


ORDER

1.  An initial rating of 70 percent for service-connected 
major depressive disorder for the period prior to November 2, 
2005, is granted, subject to the law and regulations 
controlling the award of monetary benefits. 

2.  An initial rating of in excess of 70 percent for service-
connected major depressive disorder, is denied.

3.  An initial rating in excess of 10 percent for service-
connected myofascial cervical strain is denied.

4.  Service connection for coronary artery disease, to 
include as secondary to service-connected major depressive 
disorder is denied.

5.  Service connection for a left hand disorder is denied.

6.  New and material evidence having been received, the claim 
of entitlement to service connection for a left shoulder 
disorder is reopened.


REMAND

In the September 2004 VA examination report, Dr. A.K. 
concluded that the veteran's left shoulder disorder-
supraspinatus tendonitis and partial tear-was not related to 
service.  Dr. A.K. reasoned that the veteran's service 
medical records referred to treatment for right shoulder 
pain, but not for the left.  

The Board has reviewed the veteran's service medical records 
and finds multiple references to treatment for left shoulder 
pain.  Clinical records and other notes of treatment dated in 
November 1977, December 1979, August 1980, August 1981, and 
March 1982 all included references to left shoulder pain.  In 
light of the multiple references to left shoulder pain in the 
veteran's service medical records, the AOJ should obtain 
another medical opinion or provide another VA examination so 
that these references to left shoulder pain can be taken into 
account.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion for the 
purpose of determining the relationship, 
if any, between the veteran's left 
supraspinatus tendonitis and partial tear 
to the multiple instances of complaints of 
left shoulder pain during his active duty 
service.  The reviewing physician should 
be asked to state, to a reasonable degree 
of medical certainty, whether the 
veteran's currently diagnosed shoulder 
disorder is more likely than not (i.e., 
probably greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to the 
veteran's military activity.  The examiner 
should also state, to a reasonable degree 
of medical certainty, whether the shoulder 
disorder is unrelated to his service-
connected cervical spine disability.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
left shoulder disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


